659 S.E.2d 5 (2008)
STATE of North Carolina
v.
Stanford E.C. McPHERSON, Jr. a.k.a. Chris Rattis.
No. 384P05-2.
Supreme Court of North Carolina.
February 21, 2008.
Chris Rattis, Pro Se.
*6 Robert Montgomery, Special Deputy Attorney General, Edward W. Grannis, Jr., District Attorney, for State of NC.
Prior report: 171 N.C.App. 17, 614 S.E.2d 337.

ORDER
Upon consideration of the application filed by Defendant on the 21st day of February 2008 in this matter for Writ of Habeas Corpus, the following order was entered and is hereby certified to the Superior Court, Cumberland County:
"Denied by order of the Court in conference, this the 21st day of February 2008."
BRADY, J., recused.